Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on November 09, 2020. The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 11/09/2020 are accepted by the Examiner.
5.	Currently claims 1 – 20 are pending and they are currently being considered for examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) documents submitted on 11/10/2020  and 05/11/2021 are acknowledged by the Examiner.

Priority
7.	Foreign priority date is claimed is disclosed in a Korean application KR-10-2019-0150320 referring to the earliest date as 11/21/2019. Certified copies were filed to the office on 12/02/2020.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 10 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto”. (Both prior art are cited in the IDS – the translation is provided by the Examiner).
Regarding Claim 1:
	Lee teaches a camera apparatus including an optical image stabilizer and its method of operation used to provide high resolution images. As for claim 1, Lee teaches,
	An electronic device (Fig 1, image stabilization apparatus 100 is mounted on a portable device such as a smartphone. See [0024; 0025]) comprising: a camera Fig 1, smartphone equipped with a camera; camera is not shown. See [0025]); 5a tilt optical image stabilizer (OIS) configured to rotate the camera with respect to the electronic device, about at least one axis (Fig 1, optical image stabilizer 100 is controlled by the OIS controller 110 under a signal received by the system controller 120 to apply an offset to the offset adjustment unit 104, which adjusts the DC offset included in the signal outputted by the gyro sensor102. See [0024; 0027; 0028; 0029]); and 
at least one processor operatively connected to the camera and the tilt OIS (Fig 1, controller 120 is configured to move the lens module 116 to different positions in a hand shake correction mode as to obtain an image for each of the hand shake and to form an image with high resolution. See [0024; 0027]), 	
wherein the at least one processor is configured to: operate the camera and the tilt OIS such that the camera is rotated about the at 10least one axis and captures an image (As discussed above, Fig 1, controller 120 controls the OIS controller 110 and it also operates the movement of the lens module 116 and the image sensor 118 as to capture an image for each of the positions of the hand shake/OIS as to produce high resolution images. See [0024; 0027]), and 
synthesize a plurality of images captured by the camera (Fig 1, controller controls the movement of the lens module 116 from a reference position to a plurality of different position to acquire images at each position and synthesizing the images acquired at each position to form a high-resolution image. The controller 120 then receives the images captured and stored in the memory 122, synthesizing them. See [0024; 0033]).  
the handshake or OIS is a tilt OIS, which in the same field of endeavor is taught by Sekimoto. As for claim 1 limitations, Sekimoto teaches a camera device, including a camera module 50, a lens barrel 2, a focus module 7, a supporting mechanism supporting a tilt table 8, a tilt drive coil 12 and an driving spring 13, so that the camera can be tilted (See Abstract; [0020]). Fig 2 shows all the details of the lens barrel with the tilt OIS with tilting table 8, a ball abutting/contact, portion 8c, a ball 9, driving spring 13 and a ball cover 16 constitute the supporting mechanism which supports the tilt table 8 and makes it tiltable/movable and a tilt driving magnet 11, with tilt drive coil 12 compose the driving device that tilts and drives the tilt table 8. See [0031; 0032; 0034; 0035; 0038]).
Therefore, it would have been obvious to the one with ordinary skills combine the optical image stabilizer camera of Lee with the tiltable OIS of Sekimoto, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions as to obtain high resolution composite/synthesized images.

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Sekimoto teaches a lens holder 3 is attached to substrate 6, wherein tilt portion is attached to substrate 4 (See [0021]). Fig 2 shows all the details of the lens barrel with the tilt OIS with tilting table 8, a ball abutting/contact, portion 8c, a ball 9, driving spring 13 and a ball cover 16 constitute the supporting mechanism which supports the tilt table 8 and makes it 

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. Lee combined with Sekimoto teaches claim 1 limitations. As for claim 3 limitations, Lee teaches that the system controller 120 to apply an offset to the offset adjustment unit 104, which adjusts the DC offset included in the signal outputted by the gyro sensor102, wherein the gyro is the motion sensor that is included in the shake correction device 100, wherein the controller 120 can move the lens module 116 to different positions in a hand shake correction mode as to obtain an image for each of the hand shake and to form an image with high resolution (See [0024; 0027]).

Regarding Claim 4:
	The rejection of claim 1 is incorporated herein. The combination of Lee and Sekimoto teaches claim 1 limitations and a processor (Lee, Fig 1, controller 120 that operates the OIS controller  110 as to adjust the offset in the signal received from  the gyro sensor 102 in response to the user input as to move the lens barrel 116 from a reference position to a plurality of positions when obtaining the images at such positions and synthesizing the images captured at the different position to form a high resolution synthesized image (See [0024; 0036; 0037; 0038; 0039]) and Lee teaches the tilt OIS in Fig 2, wherein the lens barrel includes the tilt table 8 and a support mechanism that makes table 8 tiltable (See [0031; 0032; 0034; 0035; 0038]).

	The rejection of claim 1 is incorporated herein. Claim 11 pertains to the method steps to be performed as to operate the  electronic device of claim 1 as to rotate the camera about ate least one axis with respect to the electronic device. In order to operate an electronic device as the one disclosed in claim 1, it would have necessitated to perform the method steps as disclosed in claim 11. Lee combined with Sekimoto teaches all the limitations of claim 1. As for method of operation, Lee Fig 2 explains the method for obtaining high resolution image using his image stabilization apparatus comprising: moving a lens module by a controller from a reference position to a plurality of different positions by a sub-pixel units (See [0029; 0035]) and outputting, by a gyro sensor 102, angular velocity by sensing the shaking of the camera lens module 116 which is part of the camera module (See [0029; 0035; 0042; 0043]) and synthesizing the images (See [0044]) as it is also indicated on claim 4. Lee, Fig 1, controller controls the movement of the lens module 116 from a reference position to a plurality of different position to acquire images at each position and synthesizing the images acquired at each position to form a synthesized high-resolution image. The controller 120 then receives the images captured and stored in the memory 122, synthesizing them. See [0024; 0033]).
Even though Lee teaches most of the limitations of claim 1 and that the lens barrel is tilted downward because of gravity, Lee is silent about the handshake or OIS is a tilt OIS, which in the same field of endeavor is taught by  Sekimoto. As for claim 1 limitations, Sekimoto teaches a camera device, including a camera module 50, a lens barrel 2, a focus module 7, a supporting mechanism supporting a tilt table 8, a tilt drive coil 12 and an driving spring 13, so that the camera can be tilted (See Abstract; [0020]). Fig 2 shows 
Therefore, it would have been obvious to the one with ordinary skills combine the optical image stabilizer camera of Lee with the tiltable OIS of Sekimoto, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions as to obtain high resolution composite/synthesized images.

Regarding Claim 12:
	The rejection of claims 1, 2 and 11 is incorporated herein. Claim 12 has a similar scope as claim 2 but as applied to claim 11 instead. Therefore, claim 12 is rejected under the same rationale as claim 2. See claim 2 rejection for more details.

Regarding Claim 13:
	The rejection of claims 1, 3 and 11 is incorporated herein. Claim 13 has a similar scope as claim 3 but as applied to claim 11 instead. Therefore, claim 13 is rejected under the same rationale as claim 3. See claim 3 rejection for more details.


Regarding Claim 14: 
.


Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto” and in further view of “Mark Gintsburg, US 2016/0316120 A1, hereinafter Gintsburg” . (These prior art are cited in the IDS).

Regarding Claim 5:
	The rejection of claims 1 and 4 is incorporated herein. The combination of Lee and Sekimoto teaches the aforementioned claims. However, it fails to teach all the claim 5 limitations “wherein the at least one processor is configured to: 10when one of the modes is determined, control the camera to capture a reference image, operate the camera and the tilt OIS to capture at least one auxiliary image in a state where the camera moves in units of sub-pixels constituting a pixel of the camera, and 15synthesize the reference image and the at least one auxiliary image into one image”, which in the same field of endeavor is taught by Gintsburg. Gintsburg teach a tilt OIS camera device which captures images for the camera pointing at different directions as shown in Fig 3 (See [0038]), wherein it captures a plurality of images 310, 320, 330 and 340 (Fig 4A. See [0041]) and it synthesizes/combines/stitches the images together 
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto as to include the alignment and stitching process as taught by Gintsburg, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions and align the overlapping portions of the various images captured as to improve the quality of composite/synthesized images (See Gintsburg [0045]).


Regarding Claim 15:
	The rejection of claims 1, 5, 11 and 14 is incorporated herein. Claim 15 has a similar scope as claim 5 but as applied to claims 11 plus 14 instead. Therefore, claim 15 is rejected under the same rationale as claim 5. See claim 5 rejection for more details.


Claims 6 – 8 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto” and in further view of “Young-soo Jang, US 2011/0115927 A1, hereinafter Jang”. (These prior art are cited in the IDS).

Regarding Claim 6:
	The rejection of claims 1 and 4 is incorporated herein. The combination of Lee and Sekimoto teaches the aforementioned claims. However, it fails to teach the limitations of claim 6, which in the same field of endeavor is taught by Jang. Jang teaches a digital photographing apparatus using a pre-mounted hand-shake correction module 90 which drives the photographing direction (See Fig 1; [0059; 0060]) and images are captured, including a first image and a second image as to generate a composite. As for the composition/synthesizing, Fig 8 is an example of composition wherein the first image of a first subject or photographing direction 1 (reference image) is maintained at the center and it includes images of the neighboring regions/sub-regions (photographing directions 2, 3 , 4, 5, 6, 7, 8 and 9) are set on the side of the first subject. The composite image may be then generated by compositing the first image with the second images obtained by photographing the neighboring regions around the first subject (see [0104; 0105]).
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto as to include the composite image with the reference image at the center region as taught by Jang, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions and to synthesize the captured images referring to different directions with the reference image at a center of the composite and the other ones or auxiliary images around it (See Jang [0105]).

Regarding Claim 7:
	The rejection of claims 1, 4 and 6 is incorporated herein. Lee combined with Sekimoto teaches claims 1 and 4 and combined with Jang, teaches claim 6, wherein a reference image is kept at the center of a composite image and the surrounding regions are occupied by the other images captured. As for claim 7 limitations, Jang teaches that the handshake correction module 90 may adjust the photographing direction(s) in a way that the second image is continuous from a first image captured within a threshold/limit value. As for the reference image or first image a guideline is set for the additional images wherein the second image is set to be continuous from the first one and within a threshold value (See [0059; 0060]).
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto as to include the composite image with the reference image at the center region as taught by Jang, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions and to synthesize the captured images referring to different directions with the reference image at a center of the composite as a guideline and the other ones or auxiliary images around it (See Jang [0105]).

Regarding Claim 8:
	The rejection of claims 1, 4, 6 and 7 is incorporated herein. As for claim 8 limitations, it is understood that Jang operates the OIS from the first to the second image 

Regarding Claim 9:
	The rejection of claims 1, 4 and 6 is incorporated herein. Sekimoto teaches the reference as related to the movement of the tilt OIS on the perpendicular direction to the optical axis (See [0007; 0037]). As for the determination of a particular mode, when the first subject is captured as the reference on first image and setting this image at the center of the composite image corresponds to one mode being determined, wherein a reference point corresponds to a point on the optical axis, wherein the camera can move through a point on the optical axis when capturing the second image is continuous to the first image within a threshold value (See [0059; 0060; 0105]).

Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. As for claim 10, Jang teaches that the OIS 90 may drive the photographing unit 10 as for the second image that is input as a live-view mode (real time mode) which is captured to be continuous from the first image within a threshold value from the first image, which was captured an stored (See [0059; 0060])

Regarding Claim 16:


Regarding Claim 17:
	The rejection of claims 1, 7, 11 and 14 is incorporated herein. Claim 17 has a similar scope as claim 7 but as applied to claims 11 plus 14 instead. Therefore, claim 17 is rejected under the same rationale as claim 7. See claim 7 rejection for more details.

Regarding Claim 18:
	The rejection of claims 1, 8, 11, 14 and 17 is incorporated herein. Claim 18 has a similar scope as claim 8 but as applied to claims 11 plus 14 plus 17 instead. Therefore, claim 18 is rejected under the same rationale as claim 8. See claim 8 rejection for more details.

Regarding Claim 19:
	The rejection of claims 1, 9, 11 and 14 is incorporated herein. Claim 19 has a similar scope as claim 9 but as applied to claims 11 plus 14 instead. Therefore, claim 19 is rejected under the same rationale as claim 9. See claim 9 rejection for more details.


Regarding Claim 20: 
.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. S. Nakashima et al., US2019/0391650 A1 – it teaches an image pickup apparatus includes a vibration device configured to generate a vibration to transmit to a user a touch sense in response to an operation of a user on an operation unit, and a grip portion gripped by the user. A lens barrel is attached to a front surface side of the image pickup apparatus. The grip portion covers a rear surface side and the front surface side of the image pickup apparatus. The grip portion that covers the front surface side of the image pickup apparatus includes a protrusion portion. The vibration device is disposed inside the protrusion portion and on a side facing an optical axis of the lens barrel. 
2. N. Asakura et al., US 2012/0086824 A1 – it teaches a camera comprising: an image sensor; an A/D converter that converts analog image-pixel signals read from said image sensor to digital image-pixel signals; an image stabilizer that comprises a coil and a movable member configured to move in a given direction while supporting said image sensor; an image stabilization controller that controls a position of said movable member at given time intervals by sending pulse drive signals through said coil; and a timing adjustment processor that shifts at least one of a rise timing and fall timing of the pulse 

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697